Citation Nr: 1632833	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio (Tiger Team) Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for PTSD, bilateral hearing loss, and tinnitus.  The claim lies with the Pittsburgh, Pennsylvania RO.

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims folder.

The issue currently on appeal was remanded by the Board in September 2013 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus were also remanded in September 2013.  Following development instructed by the Board remand, the RO granted both service connection claims.  As this award constitutes a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran has an acquired psychiatric disorder, PTSD, that was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for PTSD constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the notice and duty to assist provisions.

II. The Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015). 

If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015); 38 U.S.C.A. § 1154 (West 2014).

The Veteran has alleged he had in-service stressful experiences.  During his September 2011 Travel Board hearing, the Veteran alleged that while in Vietnam, an explosion occurred and a bunker collapsed on him, and a pole, similar to a telephone pole, pinned him down.  He indicated that he was fearful because he could not breathe and felt as if he was going to die.  The pole was lifted from his chest and face and he was taken in for treatment. 

The Veteran also related that in May or June 1967, while traveling to Khe Sahn, his convoy and the Marines of the 3rd Division were attacked.  He stated that the Marines took the brunt of the attack, but that he was required to transport back to base camp and identify the dead bodies that were involved in the attack.  This was a stressor to him.  This occurred near the Rock Pile Hill 881. 

Finally, in May 1967, the Veteran stated that his unit took fire from the enemy and as a result of the ground fire, he was knocked into a bunker and his tooth was cracked.  The tooth had to be extracted while in Vietnam. 

A private medical statement of December 2010 reflected a diagnosis of PTSD and anxiety disorder.  Additionally, he testified at his September 2011 Travel Board hearing that he receives treatment on an outpatient basis from VA.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

According to the September 2013 Board remand, the Veteran's aforementioned claim of being afraid during hostile fire from the enemy, of having a pole pin him down in a bunker, of being knocked in a bunker and losing his tooth, and of transportation and identification of soldiers killed during an attack, potentially falls within the scope of being in "fear of hostile military or terrorist activity". 

The Veteran underwent VA examination in October 2009.  However, during that examination, he was not diagnosed with PTSD or any other psychiatric disability.  He also was not being treated for his PTSD by VA.  At his September 2011 Board hearing, he testified that he has been receiving PTSD treatment from VA since approximately 2008.  Therefore, the Board determined an additional VA examination was warranted.

Pursuant to the Board's remand instructions, the Veteran was afforded another VA examination in May 2016 where a diagnosis of PTSD was confirmed.  The VA psychologist acknowledged that while the Veteran was seen on two other occasions for a VA PTSD examination and was found not the meet the diagnostic criteria for PTSD, since this time the criteria were changed to the DSM-5 which the Veteran's symptomatology now meets for a PTSD diagnosis.  The VA examiner stated the Veteran is "maintained on psychiatric medication and his symptoms at this time appear to be relatively mild and well controlled.  He has functioned well over the years from the social and occupational standpoint, but appears to have done so primarily because of his significant social avoidance and isolation."  Therefore, the VA examiner concluded, "[the Veteran's] diagnosis of PTSD is at least as likely as not (50 percent or greater probability) incurred in or caused by his fear of attack by hostile forces during the service."

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, PTSD, is granted.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  As there is a medical diagnosis of an acquired psychiatric disability disorder, specifically PTSD, related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD. Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, PTSD, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, PTSD, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


